In the Court of Criminal
           Appeals of Texas
                         ══════════
                Nos. WR-73,419-03 & WR-73,419-04
                         ══════════

           EX PARTE CHARLES STEWART WALKER,
                               Applicant
  ═══════════════════════════════════════
         On Applications for Writs of Habeas Corpus
 Cause Nos. 636861-A and 636861-B in the 174th District Court
                    From Harris County
  ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant was convicted in 1993 of aggravated sexual assault and
sentenced to fifty years’ imprisonment. The First Court of Appeals
affirmed his conviction later the same year. Walker v. State, No. 01-93-
00163-CR, 1993 WL 471410 (Tex. App.—Houston [1st Dist.] Nov. 18,
1993, no pet.). Applicant filed these two applications for writ of habeas
                                                                WALKER – 2




corpus in the county of conviction in July of 2008 and April of 2010,
respectively. TEX. CODE CRIM. PROC. art. 11.07. In these applications,
Applicant raises identical claims pertaining to the same conviction. He
alleges actual innocence, ineffective assistance of trial and appellate
counsel, and no evidence.
       Today, the Court remands this application to the trial court on
the ineffective assistance of counsel ground to further develop the
record. I join the Court’s remand order. But I write separately to address
my thoughts concerning the doctrine of laches and its possible
application to this case. See Ex parte Smith, 444 S.W.3d 661 (Tex. Crim.
App. 2014) (holding a trial court has the authority to sua sponte consider
the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___, No. WR-89,851-
02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022) (Yeary, J.,
concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s appeal was finalized in 1993, but these two writ
applications were not filed until almost fifteen and seventeen years
later, respectively. 1 The record is also silent regarding circumstances
that may excuse Applicant’s delay, and at least some explanation for the
long delay in filing should be provided. Consistent with this Court’s
precedent, the trial court “may sua sponte consider and determine
whether laches should bar relief.” Smith, 444 S.W.3d at 667. If the trial


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                          WALKER – 3




court does so, it must give Applicant the opportunity to explain the
reasons for the delay and give the State’s prosecutors and/or former
counsel for Applicant an opportunity to state whether Applicant’s delay
has caused any prejudice to their ability to defend against Applicant’s
claims. Id. at 670. And ultimately, the trial court may include findings
of fact and conclusions of law concerning the doctrine of laches in its
response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                          December 7, 2022
DO NOT PUBLISH